Name: Commission Regulation (EC) No 2017/1999 of 21 September 1999 on the sale by tender of beef held by certain intervention agencies and intended for the production of minced meat
 Type: Regulation
 Subject Matter: animal product;  trade policy;  marketing;  Europe;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities22. 9. 1999 L 249/5 COMMISSION REGULATION (EC) No 2017/1999 of 21 September 1999 on the sale by tender of beef held by certain intervention agencies and intended for the production of minced meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/ 98 (2), and in particular Article 7(3) thereof, (1) Whereas the application of intervention measures in respect of beef has created stocks in several Member States; whereas, in order to prevent an excessive prolon- gation of storage, part of these stocks should be sold by tender for the production of minced meat in the Community; (2) Whereas to ensure efficient management of the markets, sales of intervention stocks should be extended to producers of minced meat approved in accordance with Article 8 of Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations (3); (3) Whereas the sale should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/ 79 (4), as last amended by Regulation (EC) No 2417/ 95 (5), in particular Titles II and III thereof, subject to certain special exceptions on account of the particular use to which the products in question are to be put; (4) Whereas, with a view to ensuring a regular and uniform tendering procedure, measures should be taken in addi- tion to those laid down in Article 8(1) of Regulation (EEC) No 2173/79; (5) Whereas provision should be made for derogations from Article 8(2)(b) of Regulation (EEC) No 2173/79, in view of the administrative difficulties which application of this point creates in the Member States concerned; (6) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The sale shall take place of approximately 1 500 tonnes of boneless beef held by the United Kingdom intervention agency. Detailed information concerning quantities is given in Annex I. 2. Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2173/79, in particular Titles II and III thereof. Article 2 1. Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and Annexes to this Regulation shall serve as a general notice of invitation to tender. The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following: (a) the quantities of beef offered for sale; and (b) the deadline and place for submitting tenders. 2. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regulation. The intervention agencies shall, in addition, display the notice referred to in paragraph 1 at their head offices and may publish it in other ways. 3. For each product mentioned in Annex I the intervention agencies concerned shall sell first the meat which has been stored the longest. However, with a view to better stock management and after notifying the Commission, the Member States may designate only certain cold stores or parts thereof for deliveries of meat sold under this Regulation. 4. Only tenders which reach the intervention agencies concerned by 12 noon on 28 September 1999 shall be con- sidered. 5. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79, a tender shall be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope shall not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 4. 6. Notwithstanding Article 8(2)(b) of Regulation (EEC) No 2173/79, tenders shall not indicate in which cold store or stores the products are held. (1) OJ L 148, 28.6.1968, p. 24. (2) OJ L 210, 28.7.1998, p. 17. (3) OJ L 368, 31.12.1994, p. 10. (4) OJ L 251, 5.10.1979, p. 12. (5) OJ L 248, 14.10.1995, p. 39. EN Official Journal of the European Communities 22. 9. 1999L 249/6 Article 3 1. Member States shall provide the Commission with infor- mation concerning the tenders received not later than the working day following the deadline set for the submission of tenders. 2. After the tenders received have been examined a minimum selling price shall be set for each product or the sale will not proceed. Article 4 1. A tender shall be valid only if presented by or on behalf of an establishment approved in accordance with Article 8(1) of Directive 94/65/EC as a producer of minced meat or minced meat preparations. Member States shall consult with each other where necessary for the application of this paragraph. 2. Tenders shall be accompanied by:  a written undertaking by the tenderer to use all the meat concerned for the production of minced meat as defined by Article 2(2)(a) and (b) of Directive 94/65/EC within five months of the date of conclusion of the contract of sale with the intervention agency,  details of the exact location of the establishment or estab- lishments of the tenderer in which the minced meat is to be produced. 3. The tenderers referred to in paragraph 1 may instruct an agent in writing to take delivery, on their behalf, of the prod- ucts which they purchase. In this case the agent shall submit the bids of the tenderers whom he represents with the written instruction referred to above. 4. The purchasers and agents referred to in the preceding paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view in particular to ensuring that the quantities of products purchased and the quantities of minced meat produced correspond. For the purposes of administrative supervision, where appropriate the intervention agency holding the products concerned shall send the competent authority of the Member State in which the minced meat is to be produced a certified copy of the sales contract. Article 5 1. The mincing of meat purchased under this Regulation shall be carried out within five months of the date of conclu- sion of the contract of sale. 2. Documentation to prove compliance with the require- ment referred to in paragraph 1 shall be provided to the competent authority of the Member State in which the minced meat is produced within seven months of the date of conclu- sion of the contract of sale. Article 6 Member States shall set up a system of physical and documen- tary supervision to ensure that all meat is minced in accord- ance with Article 5(1). To this end, processors shall at any time be able to demon- strate the identity and use of the meat through appropriate production records. Article 7 1. The security provided for in Article 15(1) of Regulation (EEC) No 2173/79 shall be EUR 12 per 100 kilograms. 2. A security intended to cover the mincing of the products shall be lodged with the competent authority of the Member State in which the mincing is to take place, prior to taking over the meat. The amount shall be the difference in euros between the tender price per tonne and EUR 2 700. The mincing of all meat purchased shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1). Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 205, 3.8.1985, p. 5. EN Official Journal of the European Communities22. 9. 1999 L 249/7 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  BÃ ²LAGE I  ANEXO I  LIITE I  BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  µÃ ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lidstaat Estado-Membro JÃ ¤senvaltio Medlemsstat Productos (1) Produkter (1) Erzeugnisse (1) Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± (1) Products (1) Produits (1) Prodotti (1) Producten (1) Produtos (1) Tuotteet (1) Produkter (1) Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bÃ ³ benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã Ã ­Ã ±Ã Ã ± Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt UNITED KINGDOM  Intervention flank (INT 18) 500  Intervention shoulder (INT 22) 500  Intervention brisket (INT 23) 500 (1) VÃ ©anse los anexos V y VII del Reglamento (CEE) no 2456/93 de la ComisiÃ ³n (DO L 225 de 4.9.1993, p. 4), cuya Ã ºltima modificaciÃ ³n la constituye el Reglamento (CE) no 2812/98 (DO L 349 de 24.12.1998, p. 47). (1) Se bilag V og VII til Kommissionens forordning (EÃF) nr. 2456/93 (EFT L 225 af 4.9.1993, s. 4), senest Ã ¦ndret ved forordning (EF) nr. 2812/98 (EFT L 349 af 24.12.1998, s. 47). (1) Vgl. AnhÃ ¤nge V und VII der Verordnung (EWG) Nr. 2456/93 der Kommission (ABl. L 225 vom 4.9.1993, S. 4), zuletzt geÃ ¤ndert durch die Verordnung (EG) Nr. 2812/98 (ABl. L 349 vom 24.12.1998, S. 47). (1) Ã Ã »Ã ­ÃÃ µ ÃÃ ±Ã Ã ±Ã Ã Ã ® µÃ ±Ã Ã ± V Ã ºÃ ±Ã ¹ VII Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2456/93 Ã Ã ·Ã  Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ®Ã  (Ã Ã  L 225 Ã Ã ·Ã  4.9.1993, Ã . 4), Ã ÃÃ Ã  Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã ¸Ã ·Ã ºÃ µ Ã Ã µÃ »Ã µÃ Ã Ã ±Ã ¯Ã ± Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2812/98 (Ã Ã  L 349 Ã Ã ·Ã  24.12.1998, Ã . 47). (1) See Annexes V and VII to Commission Regulation (EEC) No 2456/93 (OJ L 225, 4.9.1993, p. 4), as last amended by Regulation (EC) No 2812/98 (OJ L 349, 24.12.1998, p. 47). (1) Voir annexes V et VII du rÃ ¨glement (CEE) no 2456/93 de la Commission (JO L 225 du 4.9.1993, p. 4). RÃ ¨glement modifiÃ © en dernier lieu par le rÃ ¨glement (CE) no 2812/98 (JO L 349 du 24.12.1998, p. 47). (1) Cfr. allegati V e VII del regolamento (CEE) n. 2456/93 della Commissione (GU L 225 del 4.9.1993, pag. 4), modificato da ultimo dal regolamento (CE) n. 2812/98 (GU L 349 del 24.12.1998, pag. 47). (1) Zie de bÃ ³lagen V en VII bÃ ³ Verordening (EEG) nr. 2456/93 van de Commissie (PB L 225 van 4.9.1993, blz. 4), laatstelÃ ³k gewÃ ³zigd bÃ ³ Verordening (EG) nr. 2812/98 (PB L 349 van 24.12.1998, blz. 47). (1) Ver anexos V e VII do Regulamento (CEE) n.o 2456/93 da ComissÃ £o (JO L 225 de 4.9.1993, p. 4). Regulamento com a Ã ºltima redacÃ §Ã £o que lhe foi dada pelo Regulamento (CE) n.o 2812/98 (JO L 349 de 24.12.1998, p. 47). (1) Katso komission asetuksen (ETY) N:o 2456/93 (EYVL L 225, 4.9.1993, s. 4), sellaisena kuin se on viimeksi muutettuna asetuksella (EY) N:o 2812/98 (EYVL L 349, 24.12.1998, s. 47) liitteet V ja VII. (1) Se bilagorna V och VII i fÃ ¶rordning (EEG) nr 2456/93 (EGT L 225, 4.9.1993, s. 4), senast Ã ¤ndrad genom fÃ ¶rordning (EG) nr 2812/98 (EGT L 349, 24.12.1998, s. 47). EN Official Journal of the European Communities 22. 9. 1999L 249/8 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BÃ ²LAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen   Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µÃ Ã ½ ÃÃ ±Ã Ã µ µÃ ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Inter- ventionsorganens adresser UNITED KINGDOM Intervention Board Executive Agency Kings House 33, Kings Road Reading RG1 3BU Berkshire United Kingdom Tel. (01-189) 58 36 26 Fax (01-189) 56 67 50